I concur in affirming the award on the ground that, regardless of the admissibility of declarations of plaintiff's decedent, the record is ample to sustain the commissioners' finding, which, in part, is as follows:
"He (plaintiff's decedent) was simply walking about in the immediate vicinity of his employment. He was hit by an automobile, a hazard of his employment, while on the street at the immediate place of his employment. Then how can it be said, simply because at that time he might have been temporarily on a mission of his own of this character that he did not receive an injury arising out of and in the course of his employment? To deny compensation for such a reason would be to place a construction upon this language of the statute so strict that it would be shocking to one's sense of justice. He was not in the store but on the street, his place of employment, when injured."
The foregoing might be amplified by noting that deceased at the time of the accident was within such a distance from the machinery and lamps which it was his duty to watch that he might well have been and presumably was in the performance of the duties for which he was employed. There is no direct testimony to the contrary, and none of a circumstantial nature which is at all persuasive. The finding of the commission to that effect is binding upon us.
Decision in the instant case does not necessitate determination of the admissibility of decedent's statements either as res gestœ or as declarations against interest.
BUTZEL, C.J., and WIEST, CLARK, SHARPE, and FEAD, JJ., concurred with NORTH, J. *Page 271